Citation Nr: 0613542	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from July 1955 to 
November 1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on the veteran's appeal from May and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen service connection claims 
for residuals of a back injury and for a rheumatic heart 
disorder.  

In a May 2004 decision, the Board determined that new and 
material evidence had not been presented to reopen the claim 
for a rheumatic heart disorder; but reopened the claim for a 
back disorder based upon a finding that new and material 
evidence had been presented.  

In a December 2005 decision, the Board denied service 
connection for residuals of a back injury.  As will be 
explained herein, that Board decision must now be vacated, 
and the Board will readjudicate the appeal and issue a new 
decision.


VACATUR

In a decision issued on December 8, 2005, the Board denied 
the veteran's claim of entitlement to service connection for 
residuals of a back injury.

It has recently come to the Board's attention that additional 
evidence was received by VA in November 2005, prior to the 
issuance of the Board's December 2005 decision.  
Unfortunately, although it was already in VA's possession 
prior to the issuance of the Board's decision, that evidence 
was not associated with the claims folder in time for it to 
be considered by the Board.  Moreover, although the Board had 
no actual knowledge of this additional evidence at the time 
of the issuance of the December 2005 decision, this 
evidentiary submission is presumed to have been 
constructively before the Board at the time of that Board's 
decision.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2005).  In order to 
ensure that the appellant has been accorded full due process 
of law and that the decision on his appeal takes into 
consideration all the available evidence, the Board will, on 
its own motion, vacate its decision of December 8, 2005.  A 
subsequent decision will be issued in its place.


ORDER

The Board's decision of December 8, 2005, which denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury, is hereby vacated.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


